internal_revenue_service uil number release date cc dom fi p plr-109330-98 date legend x p y z state a state b date a date b date c date d dear this refers to the letter dated date and the supplemental submission dated date requesting a ruling that x qualifies as an insolvent insurance_company within the meaning of sec_1_848-2 of the income_tax regulations and therefore that the joint election under that provision is available to x and z respectively corporate description x is a stock_life_insurance_company x is incorporated in state a and is licensed to transact business in all states and the district of columbia prior to the rehabilitation proceedings described below x was a wholly owned subsidiary of p a mutual_life_insurance_company also domiciled in state a x currently files a separate federal_income_tax return as a life_insurance_company taxable under sec_801 y is a stock_life_insurance_company y is incorporated in state b and is licensed to transact business in all states and the district of columbia y as the common parent of several life_insurance_company subsidiaries files a consolidated federal_income_tax return with these subsidiaries under sec_1504 z is a stock_life_insurance_company and is a wholly owned subsidiary of y z is incorporated in state b and is licensed to transact business in states z is a member of y’s consolidated federal_income_tax return group background of rehabilitation proceedings on date a p was placed in rehabilitation proceedings under a court order issued by the superior court of state a with state a’s commissioner of insurance appointed as rehabilitator the rehabilitation proceedings were necessary because p was experiencing a level of policyholder withdrawals and surrenders that threatened to drain assets and render p unable to meet its contractual obligations to remaining policyholders the court order placing p in rehabilitation proceedings imposed a moratorium on most policyholder withdrawals and surrenders pending the development of an overall plan of rehabilitation for p the plan on date b the plan together with supporting agreements with the national association of life and health guaranty associations participating state guaranty associations and a consortium of reinsurers was confirmed by the superior court of state a under the plan the following actions have occurred cid the terms of certain of p’s insurance and annuity_contracts were restructured and transferred along with substantially_all of p’s liquid_assets to x then a wholly owned subsidiary of p policyholders were given the opportunity to opt-out of participation in the plan by surrendering their contracts in exchange for a cash payment equal to percent of their available account value on date a with certain adjustments policyholders who chose to participate in the plan are subject_to moratorium amounts which reduce their available account balances subject_to withdrawals and surrenders the moratorium amounts are progressively phased-out over the term of the moratorium period provided in the plan which begins on date c and ends on date d the moratorium amounts differ depending on the type of contract in question and the year of the contract’s surrender all of the stock of x was transferred to a stock trust where it continues to be held for the benefit of general creditors of p the stock trust agreement provides that x stock will be sold for the benefit of the general creditors or distributed in_kind to general creditors no later than date d the benefit payments of the restructured contracts transferred to x are guaranteed by various state guaranty associations subject_to certain restrictions on interest crediting rates provided by state law during the rehabilitation period x will administer its existing business and the business acquired from p but is generally prohibited from writing new business any sale of x stock or assets other than in the ordinary course of business requires the approval of the superior court of state a subsequent to the court’s approval of the plan litigation was pursued by policyholders over the possible distribution of x stock to general creditors of p in settlement of the disputed issues an agreement was reached that contains provisions to ensure appropriate distributions to the general creditors and credits to the contracts of policyholders in the event that of the stock of x or of the assets of x are sold x is currently considering such a sale of assets or stock to an unrelated party cid cid cid cid cid if x enters into an agreement to sell substantially_all of its assets to a third party x will cease to operate as a going concern in this connection it is anticipated that such an asset sale will result in a revision of the plan to substitute a date six months after the sale and purchase of assets for date proposed reinsurance transfer prior to court approval of the plan the insurance commissioner of state a had reached an asset agreement with y in which y agreed to assume certain liabilities related to corporate-owned life_insurance coli contracts issued by p this transfer was effected by means of an assumption_reinsurance transaction in which y became directly liable to the business policyholders on the coli contracts simultaneously y and p entered into a coinsurance agreement under which y agreed to cede back to p approximately percent of the assets and liabilities associated with the coli contracts this pair of reinsurance agreements was intended to ensure that the coli policies would be assumed by a solvent life_insurance_company while allowing p to participate in the anticipated future expected earnings_of the business following court approval of the plan x succeeded to p’s rights under the coinsurance agreement thus x was credited with approximately percent of the assets and liabilities associated with the coli contracts assumed by y under the assumption_reinsurance transaction x and y also entered into two additional coinsurance agreements in which y ceded to x a pro_rata share of the assets and liabilities on certain of p’s group coli policies that y had assumed in a subsequent assumption_reinsurance transaction as part of the health insurance portability and accountability act of hipaa p l congress amended sec_264 to disallow any deduction for interest on borrowing with respect to life_insurance endowment and annuity products in which a business taxpayer has an insurable interest subject_to an exception for key_person_insurance and a phase-out rule see sec_264 of the code and sec_501 and of hipaa the phase-in rule provides that with respect to debt incurred before date otherwise deductible_interest paid_or_accrued d as the closing date of the rehabilitation period in addition other contemplated amendments to the plan include the elimination of the moratorium amounts for all policies excluding a small number of reduced paid-up and reduced face_amount policies and the termination of support payments from the participating guaranty associations it is represented that none of these contemplated amendments to the plan will be effective for taxpayers represent that each coli contract subject_to the asset agreement and the subsequent coinsurance agreement qualifies as a life_insurance_contract for federal_income_tax purposes after date is deductible subject_to the following percentage limitations for interest_paid or accrued after date and before date the percentage is percent for interest_paid or accrued for the percentage i sec_90 percent for interest_paid or accrued in the percentage i sec_80 percent and for and thereafter the percentage is percent as a result of the legislation it is expected that surrender benefits and expenses to be paid on the coli contracts in the future will greatly increase while few if any premiums are still being received on the policies under the proposed transaction x and z will enter into a retrocession agreement which generally will result in the assignment of all of x’s rights with respect to the coinsurance of p’s former coli business to z the retrocession agreement will effect a novation of the coinsurance agreements so that z will replace x as the reinsurer of the coli business and y will consent to the assignment and substitution of z as the reinsurer with respect to all liabilities and obligations under the coinsurance agreements after the novation in exchange for the release of its obligations under the coinsurance agreements x will be required to transfer to z the large amount of assets that x held with respect to the reinsured coli contracts consequently the retrocession agreement will cause x to have net negative consideration and will cause z to have net positive consideration for purposes of applying sec_1 f i it is also expected that the net negative consideration resulting from the retrocession agreement will cause x to have an excess negative capitalization carryover amount under sec_1_848-2 applicable law and analysis sec_848 of the code provides that insurance_companies must capitalize specified_policy_acquisition_expenses and amortize these amounts on a straight-line basis generally over ten taxable years instead of identifying the categories of acquisition expenses that must be capitalized and amortized sec_848 requires an insurance_company to capitalize an amount of otherwise deductible expenses for the taxable_year equal to specified percentages of net_premiums with respect to certain types of insurance contracts the maximum amount of expenses required to be capitalized for any taxable_year is generally limited to the insurance company’s general_deductions for that year sec_848 provides that with respect to each category of specified insurance contracts net_premiums equal the excess if any of a the gross_amount_of_premiums_and_other_consideration for the contracts over b the sum of return_premiums and premiums incurred for the reinsurance of the con- tracts sec_848 authorizes the treasury_department to prescribe regulations to ensure that premiums and other consideration for reinsurance are treated consistently by the parties of a reinsurance agreement in applying the provisions of sec_848 pursuant to this authority sec_1_848-2 provides special rules for determining the amount of premiums and other consideration for reinsurance for purposes of computing an insurance company’s net_premiums under sec_848 under sec_1_848-2 all items of consideration transferred between a ceding company and a reinsurer pursuant to a reinsurance agreement are netted for purposes of determining each party’s net_premiums under sec_848 the net negative consideration determined by one party to the reinsurance agreement reduces its net_premiums under sec_848 the net positive consideration determined by the other party increases its net_premiums under sec_848 the net consideration rules in sec_1_848-2 ensure that premiums and other consideration with respect to reinsurance are treated consistently by the parties in applying the capitalization requirements of sec_848 sec_848 provides that if for any taxable_year there is a negative_capitalization_amount with respect to a category of specified insurance contracts the negative_capitalization_amount reduces the amount of specified_policy_acquisition_expenses that would otherwise be capitalized with respect to other categories of specified insurance contracts for that year but not below zero any remaining negative_capitalization_amount is then applied as a reduction of the company’s previously capitalized expenses under sec_848 with a corresponding ordinary deduction for this purpose the negative_capitalization_amount is determined by multiplying the negative net_premiums for a the net consideration rules in sec_1_848-2 apply only for purposes of determining the amount required to be capitalized under sec_848 in connection with the reinsurance transaction compare sec_1_817-4 which provides that if the reinsurer receives an amount of consideration from the ceding company that is less than the increase in the reinsurer’s reserves resulting from the transaction the reinsurer is treated as having received tangible and intangible consideration equal to the increase in such reserves and paid an allowance for the assumed contracts equal to the difference between the increase in such reserves and the consideration actually received category of specified insurance contracts by the applicable_percentage for that category as a practical matter a negative_capitalization_amount for a category of specified insurance contracts will generally only arise as a result of reinsurance agreements sec_1_848-2 provides that if an insurance company’s negative_capitalization_amount for a category of specified insurance contracts for a taxable_year cannot be utilized for that year because it exceeds the company’s specified policy expenses for other categories of specified contracts for the year plus the unamortized balance of specified_policy_acquisition_expenses from prior taxable years the excess is carried over to future taxable years as an excess negative_capitalization_amount sec_1_848-2 provides that an insolvent insurance_company with an excess negative_capitalization_amount and net negative consideration under a reinsurance agreement and the other party to the reinsurance agreement may make a joint election if the election is made the insolvent company may not claim a carryover with respect to the portion of the excess negative_capitalization_amount attributable to the reinsurance agreement correspondingly the party with net positive consideration may reduce its specified_policy_acquisition_expenses for the taxable_year by an amount equal to the reduction in the insolvent company’s excess negative capitalization carryover amount sec_1_848-2 provides presumptions relating to the insolvency of an insurance_company undergoing a court supervised rehabilitation or similar state proceeding for purposes of determining the availability of the joint election under sec_1_848-2 to reduce the insolvent company’s excess negative capitalization carryover amount attributable to the reinsurance agreement and the other party’s specified_policy_acquisition_expenses under sec_1_848-2 an insurance_company undergoing a rehabilitation conservatorship or similar state proceeding will be presumed to be insolvent if the state proceeding results in a an order by the court finding that the fair market of the company's assets is less than its liabilities b the use of funds guarantees or reinsurance from a guaranty association c a reduction of the policyholders' account balances or d a substantial limitation on access to funds for example a partial or total moratorium on policyholder withdrawals or surrenders that applies for a period of years as described above x as the successor to p is subject_to the jurisdiction of the superior court of state a pursuant to the rehabilitation proceeding of p instituted on date a and the plan confirmed by the court on date b under the plan x is subject_to substantial restrictions on its activities during the rehabilitation period in addition the policyholders on the restructured contracts transferred to x are subject_to limitations on surrenders and withdrawals as a result of the plan’s imposition of moratorium amounts finally the plan provides for support payments and guarantees by various state guaranty associations therefore one or more of the presumptions for insolvency in sec_1_848-2 are met by x for the taxable_year of the proposed transaction accordingly based on the foregoing statement of facts and representations it is held as follows x qualifies as an insolvent insurance_company within the meaning of sec_1_848-2 therefore if as a result of the retrocession agreement x has net negative consideration which results in an excess negative_capitalization_amount under sec_1_848-2 x and z will be eligible to make the joint election under sec_1_848-2 that election allows x to forego the carryover of the portion of the excess negative_capitalization_amount attributable to the retrocession agreement and allows z to reduce its specified_policy_acquisition_expenses for that taxable_year by an amount equal to x’s excess negative_capitalization_amount that is not carried over no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of other sections of the code or regulations which might also be applicable thereto specifically we express no opinion whether the retrocession agreement is treated as assumption_reinsurance under sec_197 for purposes of the capitalization and amortization of any sec_197 intangible such as insurance-in-force transferred in the transaction pursuant to a power_of_attorney on file in this office a copy of this ruling has been provided to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each of the taxpayers that requested the ruling for the taxable_year that includes the proposed transaction sincerely yours assistant chief_counsel financial institutions products by mark smith mark smith chief branch
